DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 10/12/2022 has been received and fully considered.  In the response, claim 1 has been canceled; and new claims 2-14 have been added.  Therefore, claims 2-14 are pending. 
During a phone interview on about 10/11/2022, the Examiner informed Applicant that the newly added claims are indefinite under section 112.  The Examiner simply is unable to understand the scope of the claims.  During the interview, Applicant appeared to understand the Examiner’s concern and indicated that a second response was submitted in an attempt to cure the issues.  The Examiner delayed responding to the currently pending response in anticipation of receiving an updated response.  As of today, a second response dated 10/12/2022 was received but appears very similar to the response dated 9/12/2022.  
Additionally, if Applicant is able to cure the 112 issues, then the Examiner reminds Applicant that only one invention may be filed in a single patent application.  Although it is difficult to be sure, it appears that new claims 2-4 and 14 are drawn to the same invention as originally claimed and new claims 5-13 are drawn to a different invention.  Election by original presentation has not been made because the Examiner is at a loss for the scope of the current invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed in the Examiner Interview (10/11/2022), the Examiner does not understand the scope of the invention.  In claim 2, what is a method of loading and data?  The claim language does not appear to clearly define a series of method steps.  Claim 5 appear to provide method steps.  However, the scope of claim 5 also remains unclear.  For example, what does the “needle” pierce through?  Claim 14 suffers from the same issue as claim 1.  Claim 14 lists numerous terms without linking them in a way to clearly define a series of method steps.  
The claims are replete with other issues, including the use of terms that are often indefinite (e.g., “such as” and the use of parenthesis in the claims).  
Applicant is again invited to contact the Examiner to try to cure these issues to the extent that the conversation advances prosecution. 

Response to Arguments
Applicant’s arguments with respect to claim 2-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715